Citation Nr: 1413332	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  08-31 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral optic nerve head drusen.

2.  Entitlement to service connection for fallen arch of the right foot.

3.  Entitlement to service connection for greater trochanter bursitis of the right hip.

4.  Entitlement to an increased rating for patellofemoral syndrome of the left knee, currently assigned a 10 percent evaluation.

5.  Entitlement to an increased rating for patellofemoral syndrome of the right knee, currently assigned a 10 percent evaluation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to July 1999.

These matters came to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in February 2011; the transcript is of record.

These matters were remanded in April 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required in this case before the matter on appeal may be finally adjudicated.  In this regard, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must again remand the case for compliance with the remand orders.

In the April 2011 Board Remand, it was indicated that the Veteran asserted that a right foot disorder was diagnosed by VA in 1999.  The issues were remanded to obtain VA treatment records from the Portland VA Medical Center (VAMC) for the period from July 1999 to October 2001.  In the August 2012 Supplemental Statement of the Case (SSOC), the AMC indicated that the matters were remanded to obtain VA treatment records since October 2001.  Treatment records were associated with the claims folder from March 2001.  It is not clear if treatment records were requested from July 1999, thus Remand is necessary to request such records.

The SSOC references a VA eye examination conducted on August 8, 2012.  The examination report is not of record.  This examination report must be associated with the claims folder or Virtual VA.

In July 2012, the Veteran underwent a VA examination pertaining to the knees.  The Veteran reported right knee pain at a 4 or 5 on a 10-point scale which flared to a 9.5/10 a couple of times per week.  With regard to the left knee, the Veteran reported left knee pain at a 3 which flares to a 7 or 8 to 10 about 1 to 2 times per week.  The examiner indicated that the Veteran had functional loss due to pain on movement.

The United States Court of Appeals for Veterans Claims (Court) has held that the rating schedule "does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups," and that if warranted, a case should be remanded "for the Board to obtain a new medical examination which complies with the requirements of 38 C.F.R. § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time."  DeLuca v. Brown, 8 Vet. app. 202, 206 (1995) (noting that "these determinations should, if feasible, be 'portrayed' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups"); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (relying on DeLuca for proposition that an adequate joint examination report must comply with § 4.40 and include an "opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").  The examiner, however, did not comment on the effect of flare-ups on the Veteran's knee disabilities and the examiner did not comment on whether pain could significantly limit functional ability during flare-ups when the joint is used repeatedly over a period of time.  Thus, an addendum opinion must be obtained, or, in the alternative, the Veteran must be afforded a new VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Request treatment records from the Portland VAMC dated from July 1999 to March 2001, and associate with the claims folder or Virtual VA.

Associate updated treatment records from the Portland VAMC for the period from March 8, 2007.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Associate with the claims folder or Virtual VA the August 8, 2012 VA eye examination.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  In the event additional treatment records are associated with the claims folder for the period prior to March 2001 pertaining to the right hip and feet, then addendum etiological opinions should be obtained consistent with the instructions contained in the April 2011 Board Remand.

4.  Return the claims folder and a copy of this Remand to the July 2012 VA examiner for an opinion regarding the following:

With regard to the knees, please comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion. 

The examiner should be informed that the Veteran is competent to describe the frequency and severity of his symptoms.

A rationale for all opinions should be provided. 

If the October 2012 VA examiner is unavailable, please refer the case to another physician with appropriate expertise for the requested opinion, and another VA examination should be scheduled if deemed necessary for the examiner to offer an opinion.

5.  After completion of the above, review the expanded record and readjudicate the service connection and increased rating claims.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


